DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 20-24, 27-29, 32 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bass et al (USPN 2017/0162279).
	Regarding claim 20, Bass discloses a solenoid coil assembly (figures 1-3), comprising:
a solenoid coil (310) configured to couple with a valve (300); and

an electrical splitter adapter (the solenoid valve 300 includes an electrical socket that provides power to both the solenoid and the light source, see par. 0103 and figure 3) coupled to the solenoid coil and a light source (324), the solenoid coil being connected in electrical parallel with the light source (see par. 0024);
wherein the electrical splitter adapter is configured to be connected to an AC power source (140 via AC power lines 320) and to provide power from the AC power source to both the solenoid coil and the light source (see par. 0085); and
further comprising a rectifier  (370) electrically coupled to the electrical splitter adapter and the light source, the rectifier being configured to convert AC power from the AC power source (140) to DC power (see figure 3).
Regarding claims 21, 29, Bass discloses the AC power source and wherein the electrical splitter adapter (such as an electrical socket) is connected to the AC power source (140).
Regarding claim 22, Bass discloses the light source comprises at least one of an incandescent light source and an LED light source (see par. 0028).
Regarding claim 23, Bass discloses wherein the light source is configured to light up when power is flowing to the solenoid coil (see par. 0088).

Regarding claims 27, 32, Bass discloses wherein the solenoid coil is a nuclear-qualified solenoid coil (see par. 0074).
Regarding claim 28, Bass discloses a solenoid valve (figures 1-3), comprising:
a solenoid coil (310) coupled to a valve body (120, see figures 1, 3); and
an electrical splitter adapter (such as an electrical socket, see par. 0103) coupled to the solenoid coil and a light source (324), the solenoid coil being connected in electrical parallel with the light source (see par. 0024);
wherein the electrical splitter adapter is configured to be connected to an AC power source (140) and to provide power from the AC power source to both the solenoid coil and the light source (see par. 0085); and
further comprising a rectifier (370) electrically coupled to the electrical splitter adapter and the light source, the rectifier being configured to convert AC power from the AC power source to DC power (see par. 0085, and figure 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 25, 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Bass et al in view of Boertje et al (USPN 2005/0022877).
	Regarding claim 25, Bass discloses the solenoid valve (310) and the light source (324) are arranged in parallel and powered independently (see figure 3), but does not explicitly disclose the light source as claimed.
	Boertje discloses a solenoid valve assembly (see figures 1-2) comprises a light source (46, 60) may be removed without interrupting power to the valve (see par. 0027).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the light source of Bass to incorporate a light 
Regarding claim 33, Bass discloses a method of monitoring a solenoid coil (310) (see figures 3, 6), comprising:
connecting a light source (such as 324) in electrical parallel with the solenoid coil (see par. 0024), the light source being configured to provide an indication of an operational status of the solenoid coil (e.g. see par. 0088).
Bass also discloses the solenoid valve (310) and the light source (324) are arranged in parallel and powered independently (see figure 3), does not explicitly disclose replacing the light source as claimed. 
Boertje discloses a solenoid valve assembly (see figures 1-2) comprises replacing a light source (46, 60) with a replacement light source without interrupting power flowing to the solenoid coil (see par. 0027).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the method of Bass to incorporate replacing a light source as disclosed by Boertje in order to easily maintenance or replace when needed.

Regarding claim 35, Bass discloses configuring the light source  to light up when power is not flowing to the solenoid coil (see par. 0024).
Regarding claim 36, Bass discloses wherein the light source is an LED light source (see par. 0028) and further comprising converting power (rectifier 370, see figure 3)  flowing to the solenoid coil from AC power (140)  to DC power.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
3.	Claims 20-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,483,706. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a solenoid coil assembly, and a method comprising: a solenoid coil configured to couple with a valve; and an electrical splitter adapter coupled to the solenoid coil and a light source, the solenoid coil being connected in electrical parallel with the light source; wherein the electrical splitter adapter is configured to be connected to an AC power source and to provide power from the AC power source to both the solenoid coil and the light source; and further comprising a rectifier electrically coupled to the electrical splitter adapter and the light source, the rectifier being configured to convert AC power from the AC power source to DC power”.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY NGUYEN/           Primary Examiner, Art Unit 2836